     Case 1:19-cv-00184-DAD-SAB Document 66 Filed 03/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO GARCIA,                                  No. 1:19-cv-00184-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   M. BALDWIN, et al.,                                CERTAIN CLAIMS AND DEFENDANTS
15                      Defendants.                     (Doc. No. 56)
16

17

18           Plaintiff Guillermo Garcia is a state prisoner appearing pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On September 16, 2020, the assigned magistrate judge screened plaintiff’s first amended

22   complaint and found that plaintiff stated a cognizable claim against defendants F.X. Chavez and

23   J. Kavanaugh for retaliation in violation of the First Amendment, but failed to state any other

24   cognizable claims against any other defendants. (Doc. No. 54.) Plaintiff was ordered to either

25   file a second amended complaint or notify the court of his willingness to proceed only on the

26   cognizable claim. (Id. at 15–16.) On October 1, 2020, plaintiff notified the court of his

27   willingness to proceed only on the cognizable claim identified by the court. (Doc. No. 55.)

28   /////
                                                       1
     Case 1:19-cv-00184-DAD-SAB Document 66 Filed 03/16/21 Page 2 of 3


 1           Consequently, on October 5, 2020, the assigned magistrate judge issued findings and

 2   recommendations that this action proceed on plaintiff’s first amended complaint only against

 3   defendants F.X. Chavez and J. Kavanaugh for retaliation in violation of the First Amendment,

 4   and that all other claims and defendants be dismissed. (Doc. No. 56.) The findings and

 5   recommendations were served on plaintiff and contained notice that any objections thereto were

 6   to be filed within fourteen (14) days after service. (Id. at 2.) After receiving four extensions of

 7   time, plaintiff filed timely objections on February 2, 2021. (Doc. No. 65.)

 8           Plaintiff’s objections primarily reiterate his allegations from his first amended complaint,

 9   but do not address the reasoning of the magistrate judge in the pending findings and

10   recommendations. (Id.) Additionally, plaintiff argues that his state law claims were timely filed

11   within the applicable statute of limitations period. (Id. at 11.) The assigned magistrate judge

12   considered the sufficiency of these allegations in the pending findings and recommendations. In

13   short, plaintiff’s arguments advanced in his objections to the pending findings and

14   recommendations are unpersuasive.

15           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

16   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

17   including plaintiff’s objections, the court finds the findings and recommendations to be supported

18   by the record and proper analysis.

19           Accordingly,

20           1.     The findings and recommendations issued on October 5, 2020 (Doc. No. 56) are
21                  adopted in full;

22           2.     This action shall proceed on plaintiff’s first amended complaint against defendants

23                  F.X. Chavez and J. Kavanaugh for retaliation in violation of the Eighth

24                  Amendment;

25           3.     All other claims and defendants are dismissed from the action; and

26   /////
27   /////

28   /////
                                                       2
     Case 1:19-cv-00184-DAD-SAB Document 66 Filed 03/16/21 Page 3 of 3


 1        4.    This action is referred back to the assigned magistrate judge for further

 2              proceedings consistent with this order.

 3   IT IS SO ORDERED.
 4
       Dated:   March 16, 2021
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
